EXHIBIT 10.2

 

FIRST AMENDMENT

TO THE

AMENDED AND RESTATED STOCK OPTION PLAN

FOR NONEMPLOYEE DIRECTORS

 

INTRODUCTION

 

WHEREAS, at the April 30, 2014 Annual Shareholders Meeting, Winmark
Corporation’s shareholders approved an Amendment to the Stock Option Plan for
Nonemployee Directors to increase the total number of shares available for
options under the plan from 300,000 to 350,000.

 

AMENDMENT

 

1.             Section 6 (a) of the Amended and Restated Stock Option Plan for
Nonemployee Directors is amended and restated in its entirety as follows:

 

“General.  There will be reserved and available for issuance upon the exercise
of Options granted from time to time under the Plan an aggregate of Three
Hundred Fifty Thousand (350,000) shares of the Stock.  Such shares may consist,
in whole or in part, of authorized but unissued shares of Stock or issued shares
that have been reacquired by the Company.  If any shares subject to an Option
are not issued because the Option is not exercised, such shares will again be
available for distribution in connection with future options.”

 

--------------------------------------------------------------------------------